Citation Nr: 0123343	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of hypertension, currently evaluated as 10 
percent disabling.

2.  Evaluation of peptic ulcer disease by history, currently 
evaluated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to November 
1970 and from July 1972 to January 1989.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for hypertension and 
continued the zero percent evaluation for peptic ulcer 
disease by history.  

This case was previously before the Board.  In September 
1999, the case was remanded for further development.  That 
development having been completed to the extent possible, the 
Board will proceed with adjudication of the claim.  

In connection with his appeal, the veteran testified via 
videoconference before the undersigned member of the Board in 
Washington, D.C., in March 1999; a transcript of that hearing 
is associated with the claims file.  Additional evidence was 
submitted to the RO in October and November 1999.  

By rating decision dated in January 1998, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran did not file a notice of disagreement.  



FINDINGS OF FACT

1.  Hypertension is not manifested by diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more.

2.  Peptic ulcer disease is without symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7101 and 
3.321 (2000); Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. A. §§ 5102, 5103, 5103A, and 5107) 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000).  

2.  Peptic ulcer disease is not compensably disabling.  38 
U.S.C.A. 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 7305-7329 (2000); Veterans Claims Assistance 
Act of 2000, (codified at 38 U.S.C. A. §§ 5102, 5103, 5103A, 
and 5107) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA outpatient treatment records, dated from October 1994 to 
November 1996, show that blood pressure was 150/90 in October 
1994.  Blood pressure was 126/88 in January 1995.  In March 
1995, blood pressure was 144/98.  The assessment was 
hypertension.  Blood pressure was 142/94 in April 1995 and 
152/90 in June 1995.  The assessments were hypertension and 
gastric disease.  A July 1995 record indicates that he had an 
adverse reaction to blood pressure medication.  In August 
1995, blood pressure was 130/86.  Hypertension was noted to 
be stable.  His abdomen was noted to be soft and nontender.  
Blood pressure was 160/98 and 150/96 in October 1995.  A 
December 1995 record of treatment shows blood pressure was 
158/96.  

On VA examination for hypertension in March 1996, the veteran 
complained of headaches secondary to high blood pressure and 
epigastric burning and pains below the xiphoid process.  
Blood pressure was taken three times during the examination 
with readings of 172/104, 170/106, and 160/100.  Mild 
epigastric tenderness to palpation was noted.  Medications 
included Tagamet.  Other readings were 160/100, 160/100 and 
156/100.

On VA examination for stomach in March 1996, the veteran 
complained of epigastric pain and burning from the xiphoid 
process down into the epigastrium, which was noted to last 
for two days, weekly, with 45-minute episodes.  The examiner 
reported that an upper GI that same day was normal, except 
for a small 2-3 mm upper esophageal diverticulum.  The 
diagnoses included hypertension, heartburn, and esophageal 
diverticulum.  

VA outpatient treatment records show that in May 1996, blood 
pressure was 140/92, and in July 1996 was 140/102.  September 
1996 records of treatment show blood pressure was 140/100 and 
130/92.  In November 1996, blood pressure was 148/104.  The 
assessment was hypertension.  In December 1996, blood 
pressure was 154/100.  Blood pressure was 170/110 in January 
1997.  In July 1997 blood pressure was 140/110 and 140/102.  
An August 1997 record of treatment shows blood pressure was 
128/90.  The assessment was hypertension. 

Additional VA outpatient treatment records, dated from 
December 1996 to January 1997 show blood pressure was 174/104 
and 154/100 in December 1996.  Blood pressure was 156/94 in 
January 1997.  

A May 1997 VA outpatient treatment record notes that the 
veteran had applied for Social Security Administration (SSA) 
disability benefits.  The examiner stated that the 
disabilities in association with that application were a back 
and leg disorder.  Hypertension was noted to be stable.  

At his personal hearing before the undersigned member of the 
Board in March 1999, the veteran testified that he took 
medication in order to control his blood pressure.  
Transcript at 3 (March 1999).  He stated that his blood 
pressure was recently 170/120 and thus his medication had to 
be changed.  Id. at 3-5.  He testified that he had shortness 
of breath, fatigue and dizzy spells as a result of 
hypertension.  Id. at 5.  He further testified that he had 
pain in the upper gastric area from an ulcer, especially when 
he layed down at night.  Id. at 10.  He stated that he was on 
a restricted diet and took medication daily, to include 
Prilosec and Tagamet.  Id. at 11-12.  

VA outpatient treatment records dated from November 1998 to 
November 1999 note a history of hypertension, well 
controlled, and a history of peptic ulcer disease.  

VA outpatient treatment records, dated from November 1998 to 
May 2000, note a history of gastroesophageal reflux disease 
(gerd).  Tagamet was prescribed.  Blood pressure was 150/92 
in February 2000.  In April 2000, blood pressure was 154/90.  
A record of treatment, dated in May 2000, shows blood 
pressure was 150/86.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) manifested by diastolic 
pressure which is predominantly 100 or more warrants a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 7101 
(1997). When the diastolic pressure is predominantly 110 or 
more with definite symptoms, a 20 percent evaluation is 
warranted.  Id.  For diastolic pressure predominantly 120 or 
more and moderately severe symptoms, a 40 percent evaluation 
is warranted.  Id.  If pressure is predominantly 130 or more 
and there are severe symptoms, a 60 percent evaluation is 
warranted.  Id.  For the 40 percent and 60 percent 
evaluations, there should be careful attention to diagnosis 
and repeated blood pressure readings.  Id. at Note 1.

Under the new criteria, when hypertensive vascular disease is 
manifested by diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, a 10 percent evaluation is assigned. 38 C.F.R. 
Part 4, Diagnostic Code 7101 (1999). If diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more, a 20 percent evaluation is 
assigned.  Id.  For diastolic pressure predominantly 120 or 
more, a 40 percent evaluation is assigned. Id.  For diastolic 
pressure predominantly 130 or more, a 60 percent evaluation 
is assigned.  Id.

The veteran's service-connected peptic ulcer disease is rated 
by analogy to duodenal ulcer.  A severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 7305 (2000).  
A moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year 
warrants a 40 percent evaluation.  Id.  A moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
evaluation.  Id.  A mild duodenal ulcer, with recurring 
symptoms once or twice yearly, warrants a 10 percent 
evaluation.  Id.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, codified at 38 (U.S.C. A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001); 66 Fed Reg. 
45,620 (Aug 29, 2001) (codified at 38 C. F. R. § 3.159 
(2000), (hereinafter "VCAA").  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA and 
the regulations, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the veteran was notified in the May 1996 RO 
decision of the reasons and bases for the denial of his 
claim.  He was further notified of this information in the 
December 1996 statement of the case.  In addition, he was 
afforded the opportunity to attend a personal hearing and/or 
submit additional evidence and argument in support of his 
claim and did so.  He was also afforded the opportunity to 
provide additional evidence after the hearing and did so.  
The Board concludes that the discussions in the May 1996 RO 
decision, as well as in the statement of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  The actions at the hearing 
complied with 38 C.F.R. § 3.103 and VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 U. 
S. C. A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The record reflects that the 
veteran was afforded VA medical examinations.  The veteran 
was afforded the opportunity to submit additional evidence at 
his personal hearing in March 1999.  He was afforded the 
opportunity to submit additional evidence after the hearing 
and did so.  While a May 1997 VA outpatient treatment record 
indicates that the veteran applied for SSA disability 
benefits, the veteran reported that those benefits were 
sought based on disorders of the back and leg, which are not 
under appeal in this matter.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

After having reviewed the evidence of record, the Board 
concludes that the evidence does not support an evaluation in 
excess of 10 percent for hypertension under the old or new 
criteria.  In order to warrant an evaluation of 20 percent, 
diastolic pressure must be predominantly in excess of 110.  
The evidence in this case shows that diastolic pressure was 
consistently below 110, with the exception of two readings 
taken in January 1997.  Further the evidence does not show 
that systolic pressure was predominantly 200 or more.  In 
fact, systolic pressure was consistently well below 200.  The 
preponderance of the evidence is against the claim.  
Consequently, the appellant's claim for increased evaluation 
for hypertension is denied.  

As to an increased evaluation for service-connected peptic 
ulcer disease, the Board finds that an increased evaluation 
is not warranted.  VA outpatient treatment records show a 
diagnosis of gastric disease and a history of gerd.  The 
records further reveal that medications, to include Tagamet 
were regularly prescribed.  The veteran testified that he had 
upper gastric pain, especially at night.  On VA examination 
in March 1996, the examiner reported that there was mild 
epigastric tenderness to palpation.  However, the findings 
were not attributed to peptic ulcer disease.  The 1996 VA 
examiner specifically noted that there was heartburn, but did 
not diagnose peptic ulcer disease.  Rather, the examiner 
noted that there was a small upper esophagus and esophageal 
diverticulum.  Similarly, when seen in February 2000, the 
symptoms were attributed to "GERD" and he was advised to 
take Tagamet.  However, the veteran's symptoms were not 
attributed to his service connected peptic ulcer disease.  
The Board again notes that the veteran was informed in 
September 1999 that if he had  or could obtain evidence 
regarding the degree of impairment due to the peptic ulcer 
disease, he should submit that evidence.  Based on the 
cumulative record, there is no competent evidence that the 
peptic ulcer disease is active or that it results in the 
veteran's digestive tract complaints.

Although the veteran is competent to report that he has 
digestive tract complaints, he is not competent to establish 
the cause of the complaints.  We conclude that the medical 
records, reflecting only a history of peptic ulcer disease, 
rather than activity or manifestations of the disease, are 
more probative of the degree of the veteran's impairment.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is in order.  The evidence 
failed to show that the veteran's hypertension or peptic 
ulcer disease has in the past caused marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In sum, there 
is no medical opinion of record to the effect that the 
veteran's service-connected hypertension or peptic ulcer 
disease results in marked interference with employment as to 
render impractical the application of the regular schedular 
standards.  


ORDER

An increased evaluation for hypertension is denied.  

An increased evaluation for peptic ulcer disease is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

